MORGAN, C. J.
The public utilities commission, on January 31, 1918, rendered a decision in a ease wherein Sand-point Water & Light Company was complainant and Hum-bird Lumber Company was defendant, which resulted in an order “That the defendant, Humbird Lumber Company, be and it hereby is required to cease and desist from the furnishing of water to the Northern Pacific Railway Company, at Sandpoint and Kootenai, Idaho, or in any way operating as a public utility until it shall have secured from this Commission a certificate of public convenience and necessity authorizing it to engage in the public utility business.”
A rehearing was denied and the above-named plaintiff brought this action to procure a review of the proceedings had before the commission, and to have the lawfulness of the above-quoted order, and that denying a rehearing, inquired into and determined.
Upon authority of Neil v. Public Utilities Commission, ante, p. 44, 178 Pac. 271, this case is dismissed. No costs awarded.
Rice, J., concurs.
Budge, J., dissents.